Citation Nr: 0732555	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for genital herpes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to November 
1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The issue of entitlement to service connection for genital 
herpes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

No competent evidence of record demonstrates that the 
veteran's current hepatitis C had its onset during his active 
service, was incurred in the line of duty, or is 
etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.301(d), 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
May 2002 and March 2007.  The May 2002 letter was provided to 
the veteran prior to the initial adjudication by the RO.  
This letter informed the veteran of the requirements of a 
successful service connection claim for hepatitis C, and 
included a list of risk factors for hepatitis C infections.  
He was also told of his and VA's respective duties in 
obtaining evidence and asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Notice as to assignment of disability ratings and effective 
dates was provided to the veteran in the March 2007 letter.  
Although this letter post-dated the initial adjudication of 
his claim, no prejudice to the veteran can result.  In that 
regard, the Board is denying this claim, rendering moot any 
questions as to these downstream elements.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All existing records identified by the 
veteran as pertinent to his claim for service connection for 
hepatitis C have been obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a diseases manifesting during an 
applicable presumptive period, an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability, and there is insufficient medical 
evidence of record to decide the claim.  38 U.S.C.A. § 5103A; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical examination and opinion would not aid 
VA in deciding the veteran's claim.  The evidence, including 
the veteran's own testimony, establishes that the veteran was 
exposed to risk factors for hepatitis C continually from his 
time in service and for many years after separation from 
service.  This includes intravenous drug abuse, during 
service and post service, and unprotected sex during service.  
Therefore, a medical opinion that his hepatitis C was caused 
by in-service unprotected sex as opposed to post-service 
intravenous drug use or misconduct (drug abuse) during 
service would necessarily amount to speculation.  Such an 
opinion could not support a grant of service connection.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  VA is not 
required to continue to provide assistance if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  38 
C.F.R. § 3.159(d).  As such is the case here, the Board 
declines to afford the veteran a medical examination or 
obtain a medical opinion.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  In order to prevail on the 
issue of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

When the determinative issue involves medical causation or a 
medical diagnosis, the diagnosis or causation generally must 
be shown by competent medical evidence, as opposed to lay 
evidence; lay assertions of medical status usually do not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

During the June 2007 hearing, the veteran testified that he 
was first diagnosed with hepatitis C in approximately 1980, 
following flu-like symptoms; symptoms that he had not 
experienced prior to that time.  Hearing transcript at 8.  He 
further testified that records of the 1980 diagnosis no 
longer existed, Id. at 14, and that no doctor had ever 
offered an opinion as to the cause of his hepatitis C.  Id. 
at 9.  The veteran also testified to his belief that his 
hepatitis C may have been caused by unprotected sexual 
intercourse during service or as the result of surgery in 
1965 for a broken leg and fractured ankle.  Id. at 3.  

Service medical records are absent for any findings of 
hepatitis.  These records do show treatment for a sexually 
transmitted disease, syphilis, in May 1968.  Also reported is 
that an ununited fracture fragment of the medial malleolus 
was excised in March 1966, following a fractured medial 
malleolus, right ankle, in 1965.  There is no evidence that 
the veteran received a blood transfusion at this time.  

February 1999 VA outpatient treatment records document a 
diagnosis of hepatitis C and indicate that the veteran had a 
liver biopsy in 1982, which corresponds to the veteran's 
report of onset of hepatitis C.  A December 1999 VA 
outpatient treatment note recorded the veteran's report of 
intravenous drug use from 20 years earlier, tattoos placed 40 
years earlier, intranasal cocaine use 20 years earlier, and 
body piercing.  He also denied blood transfusions or 
acupuncture and had no prior episodes of jaundice or ascites.  

During the June 2007 hearing, the veteran testified to the 
effect that that he had a history of drug abuse during 
service and after service, stopping in 1980, when he found 
out that he had liver problems.  Id. at 8.  He also testified 
that he had no tattoos during service but did engage in 
unprotected sex during service.  Id. at 16.  

By his own report, the veteran received no blood 
transfusions, which would include during his service.  
Inservice drug abuse constitutes misconduct and service 
connection could not be granted for exposure to the hepatitis 
C virus from such abuse, as the event would be deemed to not 
have occurred in the line of duty.  See 38 C.F.R. 3.301(d).  
No evidence of record links his hepatitis C solely to 
unprotected sexual activity during service.  Because, by the 
veteran's own account, risk factors for hepatitis C were 
continuously present during service and, in the form of drug 
abuse, for many years after separation from service, any 
opinion, including the veteran's, purporting to specifically 
link his hepatitis C to his in-service non-misconduct 
activities amounts to sheer speculation.  Service connection 
cannot be established on such speculation.  Cf. Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

For the reasons stated above, the veteran's claim for 
entitlement to service connection for hepatitis C must be 
denied.  While regulation requires that the benefit of the 
doubt go to the veteran in cases where reasonable doubt 
exists, such doubt is one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2007).  


ORDER

Entitlement to service connection for hepatitis C is denied.  


REMAND

Unfortunately, a remand is required as to the issue of 
service connection for genital herpes.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

During the June 2007 hearing, the veteran testified that he 
received treatment at a VA facility in Wadsworth, California, 
in 1969, and at a VA facility in Santa Barbara, California, 
in 1976.  Hearing transcript at 13.  He also testified that 
he was treated by VA physicians for herpes.  Id. at 14.  The 
earliest records of VA treatment associated with the claims 
file are from 1989.  Therefore, on remand, the identified 
treatment records, if available, should be obtained.  

Additionally, service medical records show January 1968 
treatment for penile sores with a reference to "Staph", as 
well as May 1968 treatment for syphilis.  The veteran 
contends that his current genital herpes was diagnosed at the 
same time that he was diagnosed with syphilis.  Hearing 
transcript at 13 - 14.  On remand, the veteran should be 
scheduled for a VA examination to determine whether he 
currently has genital herpes and, if so, an opinion should be 
obtained as to the etiology of the disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of medical treatment of 
the veteran at the VA Wadsworth facility 
from January 1969 forward, and obtain 
records, other than those already 
associated with the claims file, of 
medical treatment of the veteran at the VA 
facility in Santa Barbara, California from 
to 1976 forward.  Associate all obtained 
records with the claims file.  If no such 
records are obtainable, negative 
response(s) should be obtained and 
associated with the claims file.  

2.  Then, schedule the veteran for a VA 
examination.  The claims file and a copy 
of this Remand must be made available to 
the examiner and the examiner must review 
the claims file in conjunction with the 
examination.  The examiner is asked to 
annotate the examination report as to 
whether he or she reviewed the claims 
file.  

The examiner is asked to identify whether 
the veteran has genital herpes.  If the 
veteran does have genital herpes, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
this disease had its onset during the 
veteran's active service.  A rationale 
must be provided for this opinion.  

3.  Finally, readjudicate the veteran's 
claim with application of all appropriate 
laws and regulations and consideration of 
all evidence obtained as a result of this 
Remand.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


